Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claims 7, 16 are objected to because of the following informalities: the claimed device, the target object control apparatus, is different from the claimed device of claims 6, 15, from which claims 7, 16 depend, the traveling control apparatus. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200010088 A1 to Kokaki in view of US 20190071091 A1 to Zhu et al. (hereinafter, Zhu).
Regarding claim 1, Kokaki discloses: 
A traveling control apparatus that controls traveling of a vehicle, the traveling control apparatus comprising: a target object detecting unit that detects a target object that is present ahead in a travelling direction of an own vehicle and is not present in an own traffic lane or within an own vehicle width {Kokaki, abstract: A vehicle control system includes: a recognizer that is configured to recognize one or more surrounding vehicles present in a second lane different from a first lane in which a subject vehicle is present; an identifier that is configured to derive an index value according to a cutting-in probability for a side in front of the subject vehicle for a surrounding vehicle recognized by the recognizer and is configured to identify a surrounding vehicle of which the derived index value is equal to or larger than a threshold as a cutting-in vehicle; and a running controller that is configured to decelerate the subject vehicle in accordance with presence of the cutting-in vehicle identified by the identifier and is configured to determine a degree of change in deceleration of the subject vehicle on the basis of the index value of the cutting-in vehicle that is a target when the subject vehicle is decelerated.}, 
a relative speed detecting unit that detects a relative speed of the target object relative to the own vehicle along the travelling direction, {Kokaki, paragraph [0064]: The external system recognizer 121 recognizes states of surrounding vehicles such as positions, speeds, and accelerations on the basis of information input from the camera 10, the radar device 12, and the finder 14 through the object recognizing device 16. / paragraph [0099]: FIG. 13 is a diagram showing one example of a jerk j determined in accordance with a cutting-in probability Pb of a cutting-in vehicle mb. The cutting-in probability Pb is assumed to be lower than the cutting-in probability Pa described above. In a situation in which Pa>Pb, for example, it can be regarded that a surrounding vehicle is present closer to the own lane, a relative speed with respect to a surrounding vehicle is higher, a greater relative distance with respect to a surrounding vehicle has opened up, or a surrounding vehicle is indicating an intention of performing a lane change more strongly in a situation in which the cutting-in vehicle mb is identified than in a situation in which the cutting-in vehicle ma is identified.}.
Kokaki does not explicitly disclose:  
the relative speed being indicated by a negative value when the own vehicle approaches the target object and a positive value when the own vehicle moves away from the target object.
It is noted that Kokaki’s cutting-in probability Pb is based on the relative speed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting-in probability Pb of Kokaki to utilize a factor that is indicated by a negative value when the own vehicle approaches the target object and a positive value when the own vehicle moves away from the target object (KSR rationale - Combining prior art elements according to known methods to yield predictable results).
an acceleration setting unit that sets a target acceleration of the own vehicle along the travelling direction {Kokaki, paragraph [0068]: The action plan generator 123 generates an action plan such that the subject vehicle runs in a lane determined as a recommended lane by the recommended lane determiner 61 and responds to a surrounding status of the subject vehicle M. The action plan is configured by events that are sequentially executed in automated driving. The automated driving represents that at least one or both of acceleration/deceleration and steering of the subject vehicle M is controlled by the automated driving controller 100.}.
Kokaki does not explicitly disclose: 
a traveling control unit that enables the own vehicle to travel at the target acceleration that is set and to pass a side of the target object, wherein in response to the relative speed being equal to or greater in magnitude than a first threshold speed that is a predetermined negative value, the acceleration setting unit sets the target acceleration to be within a range from the first threshold speed to a second threshold speed that is a negative value that is greater in magnitude than the first threshold speed.
Zhu remedies this and teaches in paragraph [0037] For each of the objects, decision module 304 makes a decision regarding how to handle the object. For example, for a particular object (e.g., another vehicle in a crossing route) as well as its metadata describing the object (e.g., a speed, direction, turning angle), decision module 304 decides how to encounter the object (e.g., overtake, yield, stop, pass). Decision module 304 may make such decisions according to a set of rules such as traffic rules or driving rules 312, which may be stored in persistent storage device 352.
It is noted that evaluating relative speed and setting acceleration for safe passing is one of the scenarios performed by the decision module.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decision module of Zhu with the described invention of Kokaki in order to perform safe passing.

Regarding claim 2, which depends from claim 1, Zhu teaches: wherein: the acceleration setting unit sets the target acceleration to less than 0 in response to the relative speed being greater in magnitude than the second threshold speed {Zhu, paragraph [0037]}.
It is noted that the yield decision required deceleration and the yield decision is suitable when the relative speed required for passing is too high.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the yield decision of Zhu with the described invention of Kokaki in order to apply yield decision for safe driving.
	Regarding claim 3, which depends from claim 2, Zhu teaches: wherein: the acceleration setting unit sets the target acceleration to 0 in response to the relative speed being within a range from the first threshold speed to the second threshold speed {Zhu, paragraph [0037]}.
	It is noted that if the relative speed is in safe range, no acceleration is required in order to pass. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pass decision of Zhu with the described invention of Kokaki in order to perform safe passing. 
Regarding claim 4, which depends from claim 3, Kokaki discloses: wherein: the second threshold speed is prescribed based on a type of the target object {Kokaki, paragraph [0047]: The object recognizing device 16 may perform a sensor fusion process on results of detection using some or all of the camera 10, the radar device 12, and the finder 14, thereby recognizing a position, a type, a speed, and the like of an object. The object recognizing device 16 provides a result of recognition to the automated driving controller 100. / paragraph [0070]: an avoiding event for avoiding an obstacle or the like may be planned on the basis of the surrounding situations of the subject vehicle M (obstacles on a vehicle road, surrounding vehicles, presence of pedestrians, lane constriction due to a road construction, and the like).}.
Regarding claim 5, which depends from claim 4, Kokaki discloses: further comprising: an approach identifying unit that identifies whether a current state is a predetermined approach-presumed state in which an approach between the own vehicle and the target object is presumed, wherein the acceleration setting unit sets the target acceleration in response to the current state being identified as being the approach-presumed state and does not set the target acceleration in response to the current state being identified as not being the approach-presumed state {Kokaki, paragraph [0077]: the lateral velocity VY may be acquired by dividing a distance moved by a surrounding vehicle in a lane-width direction until a certain observation time elapses with a direction of approach to the own lane set as positive by the observation time.}.
It is noted that if an object does not approach the own vehicle, no action including setting acceleration is necessary.
Regarding claim 6, which depends from claim 5, Kokaki does not explicitly disclose: further comprising: an intersecting-direction distance detecting unit that detects a distance between the own vehicle and the target object along an intersecting direction that intersects the travelling direction, wherein the approach identifying unit identifies that the current state is the approach-presumed state in response to the distance between the own vehicle and the target object along the intersecting direction being equal to or less than a predetermined first distance. 
Regarding this limitation, Kokaki discloses in paragraph [0065]: the external system recognizer 121 may recognize a relative position of a surrounding vehicle with respect to a partition line partitioning a lane in which the surrounding vehicle is present or recognize a speed in the advancement direction of a surrounding vehicle or a speed in a lane width direction that is orthogonal to the advancement direction and is approximately parallel to the road surface on which the subject vehicle is running / paragraph [0077]: the lateral velocity VY may be acquired by dividing a distance moved by a surrounding vehicle in a lane-width direction until a certain observation time elapses with a direction of approach to the own lane set as positive by the observation time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external system recognizer of Kokaki to calculate the intersecting direction distance with the directional speed and position data of the object in order to be used in identifying approach. 
Regarding claim 7, which depends from claim 6, Kokaki does not explicitly disclose: further comprising: a travelling direction distance detecting unit that detects a distance between the own vehicle and the target object along the travelling direction, wherein the approach identifying unit identifies that the current state is the approach-presumed state in response to the distance between the own vehicle and the target object along the travelling direction being equal to or less than a predetermined second distance.
	Regarding this limitation, Kokaki discloses paragraphs [0065], [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external system recognizer of Kokaki to calculate the traveling distance with the directional speed and position data of the object in order to be used in identifying approach.
Regarding claim 8, which depends from claim 7, Kokaki does not explicitly disclose: wherein: the approach identifying unit identifies that the current state is the approach-presumed state in response to the relative speed being equal to or greater in magnitude than an approach relative speed that is a predetermined negative value.
Regarding this limitation, Kokaki discloses abstract, paragraphs [0064], [0065], [0077], [0099].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external system recognizer of Kokaki to apply a predetermined threshold value for relative speed in identifying approach. 
Regarding claim 9, which depends from claim 8, Kokaki discloses: further comprising: a boundary line detecting unit that detects a boundary line that is present between the own traffic lane and the target object; {Kokaki, paragraph [0066]: The subject vehicle position recognizer 122, for example, by comparing a pattern (for example, an array of a solid line and a broken line) of a road partition line [boundary line] that is acquired from the second map information 62 with a pattern of the road partition line in the vicinity of the subject vehicle M that is recognized from an image captured by the camera 10, recognizes an own lane.}
Kokaki does not explicitly disclose: a boundary line distance detecting unit that detects a distance between the target object and the boundary line along an intersecting direction that intersects the travelling direction, wherein the approach identifying unit identifies that the current state is the approach-presumed state in response to the distance between the target object and the boundary line along the intersecting direction being equal to or less than a predetermined third distance.
Regarding this limitation, Kokaki discloses paragraphs [0065], [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external system to utilize the boundary line detection data, intersecting and travelling direction data in identifying approach to improve the accuracy of the identification.
Regarding claim 10, which depends from claim 9, Kokaki discloses: further comprising: a lane change detecting unit that detects an intention by the target object to change traffic lanes to the own traffic lane, wherein the approach identifying unit identifies that the current state is the approach-presumed state in response to the intention to change traffic lanes being detected {Kokaki, paragraph [0099]: it can be regarded that a surrounding vehicle is present closer to the own lane, a relative speed with respect to a surrounding vehicle is higher, a greater relative distance with respect to a surrounding vehicle has opened up, or a surrounding vehicle is indicating an intention of performing a lane change more strongly in a situation in which the cutting-in vehicle mb is identified than in a situation in which the cutting-in vehicle ma is identified}.
Regarding claim 11, which depends from claim 1, Kokaki does not explicitly disclose: further comprising: an intersecting-direction distance detecting unit that detects a distance between the own vehicle and the target object along an intersecting direction that intersects the travelling direction, wherein the second threshold speed is predetermined based on the distance between the own vehicle and the target object along the intersecting direction, and prescribed to be a less value in magnitude as the distance decreases.
Regarding this limitation, Kokaki discloses paragraphs [0065], [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external system recognizer of Kokaki to calculate the intersecting direction distance with the directional speed and position data of the object, and to set the threshold speed smaller as the distance becomes smaller in order to drive the vehicle slower when the object is close.
Regarding claim 12, which depends from claim 1, Zhu teaches: wherein: at least either of the first threshold speed and the second threshold speed is prescribed based on a road condition of a road on which the own vehicle is traveling {Zhu, paragraph [0028]: Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOIs, road conditions, weather conditions, etc.}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the road condition consideration feature of Zhu with the described invention of Kokaki in order to include road condition as a factor in deciding safe relative speed.
Regarding claim 13, which depends from claim 1, Zhu teaches: wherein: the acceleration setting unit sets the target acceleration to 0 in response to the relative speed being within a range from the first threshold speed to the second threshold speed {Zhu, paragraph [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pass decision of Zhu with the described invention of Kokaki in order to perform safe passing.
Regarding claim 14, which depends from claim 1, Kokaki discloses: wherein: the second threshold speed is prescribed based on a type of the target object {Kokaki, paragraph [0047]}.
Regarding claim 15, which depends from claim 1, Kokaki discloses: further comprising: an approach identifying unit that identifies whether a current state is a predetermined approach-presumed state in which an approach between the own vehicle and the target object is presumed, wherein the acceleration setting unit sets the target acceleration in response to the current state being identified as being the approach-presumed state and does not set the target acceleration in response to the current state being identified as not being the approach-presumed state {Kokaki, paragraph [0077]}.
Regarding claim 16, which depends from claim 15, Kokaki does not explicitly disclose: further comprising: a travelling direction distance detecting unit that detects a distance between the own vehicle and the target object along the travelling direction, wherein the approach identifying unit identifies that the current state is the approach-presumed state in response to the distance between the own vehicle and the target object along the travelling direction being equal to or less than a predetermined second distance.
Regarding this limitation, Kokaki discloses paragraphs [0065], [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external system recognizer of Kokaki to calculate the traveling distance with the directional speed and position data of the object in order to be used in identifying approach.
Regarding claim 17, which depends from claim 15, Kokaki does not explicitly disclose: wherein: the approach identifying unit identifies that the current state is the approach-presumed state in response to the relative speed being equal to or greater in magnitude than an approach relative speed that is a predetermined negative value.
Regarding this limitation, Kokaki discloses abstract, paragraphs [0064], [0065], [0077], [0099].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external system recognizer of Kokaki to apply a predetermined threshold value for relative speed in identifying approach. 
Regarding claim 18, which depends from claim 5, Kokaki does not explicitly disclose: further comprising: a boundary line detecting unit that detects a boundary line that is present between the own traffic lane and the target object; and a boundary line distance detecting unit that detects a distance between the target object and the boundary line along an intersecting direction that intersects the travelling direction, wherein the approach identifying unit identifies that the current state is the approach-presumed state in response to the distance between the target object and the boundary line along the intersecting direction being equal to or less than a predetermined third distance.
Regarding this limitation, Kokaki discloses paragraphs [0065], [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external system to utilize the boundary line detection data, intersecting and travelling direction data in identifying approach to improve the accuracy of the identification.
Regarding claim 19, which depends from claim 5, Kokaki discloses: further comprising: a lane change detecting unit that detects an intention by the target object to change traffic lanes to the own traffic lane, wherein the approach identifying unit identifies that the current state is the approach-presumed state in response to the intention to change traffic lanes being detected { Kokaki, paragraph [0099]}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661